Case 1:20-cv-03292-TWP-TAB Document 10 Filed 04/12/21 Page 1 of 5 PageID #: 43




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CHARLES JOHNSON,                                        )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 1:20-cv-03292-TWP-TAB
                                                        )
LAPPE Sgt.,                                             )
DILE Officer,                                           )
VANDERBURGH COUNTY JAIL,                                )
JAIL STAFF Vanderburgh County Jail,                     )
DOE Sheriff at Vanderburgh County Jail,                 )
                                                        )
                              Defendants.               )

                                 Order Screening Complaint,
                                 Dismissing Deficient Claims,
                         and Directing Issuance and Service of Process

       Plaintiff Charles Johnson ("Mr. Johnson"), an inmate in the Indiana Department of

Correction, commenced this 42 U.S.C. § 1983 action on December 28, 2020. Dkt. 1. He has been

granted leave to proceed in forma pauperis without payment of an initial partial filing fee. Dkt. 9.

The complaint is now ready for screening.

                                           I. Screening Standard

       Because Mr. Johnson is a prisoner, his complaint is subject to the screening requirements

of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and
Case 1:20-cv-03292-TWP-TAB Document 10 Filed 04/12/21 Page 2 of 5 PageID #: 44




its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                  II. Mr. Johnson's Complaint

       In his complaint, Mr. Johnson names five defendants: (1) Sgt. Lappe; (2) Officer Dile;

(3) Vanderburgh County Jail; (4) Jail Staff; and (5) Doe, the Sheriff at Vanderburgh County Jail.

Dkt. 1 at 2-3. Mr. Johnson pleads that at all times material to his complaint, he was a detainee in

the Vanderburgh County Jail. Id. at 2.

       The Complaint alleges that while Mr. Johnson was in the Vanderburgh County Jail, he was

housed in overcrowded, cold, and unsanitary cells. He often had to sleep on the floor. After he was

dressed out of street clothes, he was given a pair of soiled boxer shorts that he had to wear for ten

months. On or about January 14, 2019, Mr. Johnson was confined with nine other prisoners in a

ten-man cell when one of the inmates created a disturbance. The other inmate declined an order to

"cuff up" stating that he was afraid of the guard. Defendant Officer Dile then indiscriminately fired

about a dozen pepper balls into the crowded cell, which was unventilated. He and other prisoners

remained in the cell for an extended period. Mr. Johnson found it extremely difficult to breathe;

fell to the floor, hurt his knee and back, and coughed up blood. Eventually the cell was emptied

into an adjacent classroom, where he asked to see a doctor. A nurse gave him a saline rinse for his

eyes. The prisoners were returned to their cell after a half-hour, but the cell still contained the

remnants of the pepper spray and remained that way for several days. Subsequently Mr. Johnson

was refused medical treatment for his injuries by "Jail Staff employees."



                                                 2
Case 1:20-cv-03292-TWP-TAB Document 10 Filed 04/12/21 Page 3 of 5 PageID #: 45




       Mr. Johnson seeks compensatory damages from each defendant.

                                          III. Analysis

       An excessive force claim shall proceed against Officer Dile. A policy claim pursuant to

Monell v. N.Y.C. Dep't of Soc. Servs., 436 U.S. 658 (1978), shall proceed against the Sheriff of

Vanderburgh County. The clerk is directed to modify the docket to show that defendant "Doe" is

the Sheriff of Vanderburgh County.

       If Mr. Johnson was a pretrial detainee when the pepper spray event occurred, his claims

shall proceed under the Fourteenth Amendment on an objective reasonableness standard. See

Miranda v. County of Lake, 900 F.3d 335, 352 (7th Cir. Aug. 10, 2018) (applying objective

unreasonableness inquiry to pretrial detainee’s claims). If Mr. Johnson was a convicted offender

at the time, his claims shall proceed under the Eighth Amendment deliberate indifference standard.

Farmer v. Brennan, 511 U.S. 825, 832 (1994)

       Mr. Johnson also asserts that his rights under the Indiana Constitution were violated. All

claims brought pursuant to the Indiana Constitution are dismissed because there is no private right

of action for monetary damages under the Indiana Constitution. Cantrell v. Morris, 849 N.E.2d

488, 491-93 (Ind. 2006); see also McIntire v. Franklin Twp. Cmty. Sch. Corp., 15 N.E.3d 131, 137

(Ind. Ct. App. 2014).

       All other claims are dismissed for failure to state a claim upon which relief can be granted.

"Jail staff" does not identify a person subject to suit under § 1983. West v. Atkins, 487 U.S. 42

(1988). No conduct alleged to have violated Mr. Johnson's constitutional rights is alleged to have

been committed by Sgt. Lappe. "Individual liability under § 1983 . . . requires personal

involvement in the alleged constitutional deprivation." Colbert v. City of Chi., 851 F.3d 649, 657

(7th Cir. 2017) (internal quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th



                                                 3
Case 1:20-cv-03292-TWP-TAB Document 10 Filed 04/12/21 Page 4 of 5 PageID #: 46




Cir. 1983) ("Section 1983 creates a cause of action based on personal liability and predicated upon

fault. An individual cannot be held liable in a § 1983 action unless he caused or participated in an

alleged constitutional deprivation. . . . . A causal connection, or an affirmative link, between the

misconduct complained of and the official sued is necessary.")) And Indiana county jails are not

suable entities. See Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Sow v. Fortville

Police Dept., 636 F.3d 293, 300 (7th Cir. 2011) (Indiana municipal police departments and jails "are

not suable entities."). The clerk is directed to terminate from the docket defendants Sgt. Lappe,

Vanderburgh County Jail, and Jail Staff.

        The above summary of viable § 1983 claims, and viable state law claims, are the only viable

claims identified by the Court in Mr. Johnson's complaint. If Mr. Johnson believes the Court has

overlooked a claim and/or defendant, he shall have through May 10, 2021, in which to file a motion

to reconsider bringing such matters to the Court's attention.

                                IV. Issuance and Service of Process

        The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to defendants Officer Dile and Sheriff of Vanderburgh County in the manner specified by

Rule 4(d). Process shall consist of the complaint, dkt. 1, applicable forms (Notice of Lawsuit and

Request for Waiver of Service of Summons and Waiver of Service of Summons), and this Order.

        IT IS SO ORDERED.

Date: 4/12/2021




                                                   4
Case 1:20-cv-03292-TWP-TAB Document 10 Filed 04/12/21 Page 5 of 5 PageID #: 47




Distribution:

Charles Johnson
270530
New Castle Correctional Facility - Inmate Mail/Parcels
1000 Van Nuys Road
New Castle, IN 47362

Officer Dile
c/o Vanderburgh County Sheriff's Office or Jail
3500 N. Harlan Avenue
Evansville, IN 47711

Sheriff of Vanderburgh County
c/o Vanderburgh County Sheriff's Office or Jail
3500 N. Harlan Avenue
Evansville, IN 47711




                                                  5
